DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
 
Response to Arguments
With regard to the Applicants’ Remarks dated December 29, 2020:
Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(2) and claims 2-5 and 11 under 35 U.S.C. 103, Applicant’s arguments and the Declaration of Mr. Perea have been fully considered. Applicants argue that Mordani’s servers communicate with his end user devices by passing those messages through the load balancer and not directly from the Mordani’s servers to Mordani’s end user devices, as asserted by Examiner. Applicants argue that the Declaration of Mr. Perea makes it clear that Mordani simply does not operate in the manner the Examiner asserted. Examiner is persuaded by the arguments and evidence presented in the Declaration of Mr. Perea. Therefore, the 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-5 and 11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/OLEG SURVILLO/Primary Examiner, Art Unit 2442